Citation Nr: 1619791	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-11 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2002 to March 2003 and from December 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO granted service connection for schizoaffective disorder and assigned a 50 percent disability rating effective May 10, 2006.    

During the pendency of the appeal, in a March 2009 rating decision, the RO granted service-connection for PTSD and assigned a 70 percent evaluation effective from May 10, 2006.  As the psychiatric disorders for which the Veteran was granted service connection are rated under the same rating criteria, the RO included consideration of the Veteran's PTSD symptomatology with the overall evaluation of the Veteran's other service-connected psychiatric disability, schizoaffective disorder.  The Veteran has not expressed satisfaction with the 70 percent rating and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran had requested a hearing before the Board.  He was scheduled for such a hearing in October 2010; however, the Veteran's mother requested that the hearing be rescheduled as the Veteran had been "picked up for an outstanding warrant" while traveling to the RO area the day prior.  Upon finding that good cause for the Veteran's failure to report had been shown, the Board remanded the claim in February 2011 so that the hearing could be rescheduled.  Subsequently, another hearing was scheduled in June 2012, but the Veteran failed to report for that hearing.  He has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board deems the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(d).

In August 2012, the Board denied the Veteran an effective date earlier than May 10, 2006, for the award of service connection for schizoaffective disorder with PTSD and remanded the issue of entitlement to an increased evaluation for those disabilities for further development.  

In April 2013, the Board remanded the case for further development.  In addition, the Board assumed jurisdiction over the issue of TDIU, as it was raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case has since been returned to the Board for further appellate consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of Virtual VA reveals additional VA treatment records that were considered by the AOJ in a June 2015 supplemental statement of the case (SSOC).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that remand is required to afford the Veteran an additional opportunity to appear for a VA examination in connection with his claim for an increased evaluation for his service-connected schizoaffective disorder with 
PTSD.   

The Veteran was scheduled for a VA examination in May 2015; however, he failed to report for the examination.  In August 2015, the Veteran requested that the examination be rescheduled because he was incarcerated at the time of the scheduled examination.  When a Veteran, without good cause, fails to report to an examination scheduled in conjunction with an increased rating claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  In this case, the Board finds that the Veteran has provided good cause for failure to attend the scheduled examination.  Thus, remand is required in order to reschedule the Veteran for an examination.  

Moreover, the issue of entitlement to TDIU cannot be adjudicated at this time, as it is inextricably intertwined with the issue of entitlement to an increased evaluation for schizoaffective disorder with PTSD.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Accordingly, that matter is remanded to the AOJ as well.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his schizoaffective disorder with PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected schizoaffective disorder with PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's schizoaffective disorder with PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's disability. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ must also consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disability, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




